Citation Nr: 9925926	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-32 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability secondary to the service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant served on active duty in the U.S. Marine Corps 
from October 1953 to October 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Los Angeles Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was last at the Board in December 1996, when it was remanded 
to the RO for further development.  By rating action in 
January 1999, while the case was in remand status, the RO 
granted service connection for low back and right knee 
disabilities as secondary to the service-connected left knee 
disability.  


FINDING OF FACT

A current bilateral hip disability is not shown by competent 
medical evidence.  


CONCLUSION OF LAW

The appellant's claim of service connection for a bilateral 
hip disability, secondary to, or the result of, service-
connected left knee disability, is not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant in this case seeks service connection for a 
bilateral hip disability under the provisions of 38 C.F.R. 
§ 3.310(a) which provide that service connection can be 
granted for any disability which is proximately due to, or 
the result of, a service-connected disability.  Specifically, 
he contends that an alleged bilateral hip disability directly 
resulted from the strain placed on his hips by the service-
connected post-operative residuals of a meniscectomy of the 
left knee.  


For a claim to be well grounded, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  Unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

On a VA medical examination of the appellant in February 
1993, he complained of severe pain in his right hip which he 
believed was caused by the spread of arthritis from his left 
knee.  On physical examination, the appellant demonstrated 
slight limitation of flexion in both hips, greater in the 
right hip than in the left, and X-ray studies of the hips 
were interpreted by the examining physician as being 
consistent with mild degenerative joint disease, bilaterally.  
No opinion as to etiology of the bilateral hip disability was 
offered on completion of that examination.  

On subsequent VA medical examination in April 1996, however, 
the examining physician reported that the appellant 
complained of pain in the area of his right buttock, not 
really in his hip, extending to his sacroiliac joint somewhat 
laterally.  This pain was present about 1-2 times weekly and 
was correlated, according to the appellant, with pain in his 
low back.  Physical examination of the hips disclosed a full 
range of motion, bilaterally, and there was no gait 
abnormality attributable to the hips.  X-ray studies of both 
hips were interpreted as disclosing no evidence of 
osteoarthritis (degenerative joint disease).  It was the 
stated medical opinion of the VA examiner in April 1996 that 
the appellant's right buttock and sacroiliac pain was not 
from hip etiology, but rather was a referred pain pattern 
from the severe degenerative disc disease found in the lumbar 
spine.  

In November 1996, the appellant was examined by W. Faerber, 
D.O., for complaints pertaining to both knees and his low 
back with radicular pain to the lower extremities.  
Examination of the hips demonstrated a slight (about 
ten percent) restriction in the range of motion in the hips, 
with a negative Fabere's and log roll tests.  No hip 
pathology was identified at that time.  

Based on a review of the evidence summarized above, along 
with extensive VA medical records, the Board concludes that 
current hip pathology has not been demonstrated by the 
medical evidence of record.  Notwithstanding the X-ray 
reports in February 1993, most recent X-ray studies of both 
hips disclosed no evidence of degenerative joint disease in 
the hips, and no other current hip pathology has been 
identified by competent medical evidence.  In this case, the 
Board finds controlling the April 1996 VA examiner's 
conclusion that the appellant's complaints of "hip" pain 
represent radicular pain originating in the lumbar spine, 
rather than a manifestation of separate and distinct hip 
pathology.  Thus, the appellant's claim is not well grounded, 
and service connection for a separate hip disability is not 
warranted at the present time.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

